t c no united_states tax_court steven g and elaine r stroube petitioners v commissioner of internal revenue respondent docket no 12628-07l filed date respondent moves for summary_judgment on a procedural issue as to whether petitioners’ allegation that a fraud on this court occurred during the trial of a tax_shelter tax_deficiency test case may be raised in this collection case under sec_6320 i r c petitioners filed a cross-motion for partial summary_judgment on this same procedural issue held the typical and proper method to raise an allegation that a fraud on this court occurred during the trial of a tax_deficiency case is by filing a motion to vacate the decision entered in the specific tax_deficiency case in which the alleged fraud occurred rule tax_court rules_of_practice and procedure held further if other tax_deficiency cases or tefra partnership cases have been filed that are related to and controlled by a test case in which a fraud allegedly occurred there also may be situations in which the alleged fraud may be raised by filing a motion under rule tax_court rules_of_practice and procedure to vacate decisions entered in one or more of the related tax_deficiency or tefra partnership cases held further in this collection case under sec_6320 i r c however petitioners may not raise an issue of whether a fraud on the court occurred in an income_tax deficiency case declan j o’donnell for petitioners randall l preheim for respondent opinion swift judge this matter is before us in this collection case under sec_6320 on respondent’s motion for summary_judgment and on petitioners’ cross-motion for partial summary_judgment on date a hearing was held and arguments were heard on the parties’ cross-motions in denver colorado all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure background on their through individual federal_income_tax returns petitioners claimed tax benefits relating to investments in a tax_shelter partnership named dillon oil technology partners dillon oil dillon oil was one of many related tax_shelter partnerships that in the 1970s and early 1980s invested in so- called enhanced oil recovery technology interests in which were sold to individual taxpayers the generic name used to describe these particular tax_shelter partnerships was elektra hemisphere in audits of returns of individual investors including petitioners and of the related elektra hemisphere non-tefra and tefra partnerships respondent disallowed claimed flow-through loss deductions relating to dillon oil and to the other elektra hemisphere partnerships relating to respondent’s disallowance of petitioners’ claimed dillon oil loss deductions respondent determined federal_income_tax deficiencies against petitioners in the cumulative total amount of dollar_figure for and in freedman v commissioner docket no petitioner sec_1 filed petitions in this court challenging the above tax deficiencies for and in 110_tc_153 affd without published opinions sub nom tucek v commissioner 198_f3d_259 10th cir and drake oil tech partners v commissioner 211_f3d_1277 10th cir petitions also were filed in this court challenging the above tefra partnership income_tax adjustments respondent had determined against petitioners and others relating to their investments in dillon oil for and petitioners are two of the four individuals who joined in the petition in freedman v commissioner docket no both the above tax_deficiency cases were part of the elektra hemisphere tax_shelter project that was litigated in the test case of 99_tc_132 affd sub nom 28_f3d_1024 10th cir see also vulcan oil tech partners v commissioner supra acierno v commissioner tcmemo_1997_441 affd without published opinion 185_f3d_861 3d cir karlsson v commissioner tcmemo_1997_432 vanderschraaf v commissioner tcmemo_1997_306 affd without published opinion 211_f3d_1276 9th cir affd without published opinion sub nom estate of lawrenz v commissioner 238_f3d_429 9th cir in these cases respondent’s disallowance of the tax losses claimed by individual taxpayers and by partnerships relating to investments in elektra hemisphere tax_shelters were sustained more specifically as it relates to petitioners in acierno v commissioner supra we held that the dillon oil tax_shelter in which petitioners invested was similar to the tax_shelters that were involved in krause and that the investors in dillon oil including petitioners were bound by the final adverse opinion in krause louis coppage coppage was a general_partner of the denver- based partnerships including dillon oil and he was a witness in krause on date we entered a decision in freedman v commissioner supra on date we entered an order of dismissal and decision in vulcan oil tech partners v commissioner supra on the basis of and consistent with the disallowed loss deductions in the above opinions and decisions respondent timely assessed the above income_tax deficiencies against petitioners on date respondent filed a federal_tax_lien relating to the above outstanding federal_income_tax deficiencies that had been assessed against petitioners on date respondent mailed to petitioners a notice of their right to an appeals_office collection hearing under sec_6320 relating to the filed federal_tax_lien on date petitioners mailed to respondent a request for a collection_due_process_hearing relating to the above filed federal_tax_lien on date under sec_6320 respondent’s appeals officer conducted by telephone with petitioners’ counsel an appeals_office collection hearing during the collection hearing with respondent’s appeals_office petitioners did not propose any collection alternatives such as an offer-in-compromise or an installment_agreement rather petitioners requested abatements of all outstanding federal income taxes respondent had assessed against them and refunds of all federal income taxes they had paid relating to their investments in dillon oil the sole stated basis for petitioners’ requested refunds and abatements was set forth in a letter from petitioners’ counsel alleging that a fraud on the court had occurred during the trial of krause v commissioner supra in particular petitioners’ counsel alleged that as part of a secret deal to obtain coppage’s testimony in the krause test case respondent had promised to coppage an abatement of all tax deficiencies determined against coppage relating to his investments in elektra hemisphere tax_shelters on date respondent’s appeals_office mailed to petitioners its notice_of_determination in which it was concluded that an allegation of fraud occurring in the trial of a tax_deficiency case should be raised in the tax_deficiency case itself not in a collection case under sec_6320 and respondent’s appeals_office sustained the filing of respondent’s federal_tax_lien on date petitioners filed their petition under sec_6320 on date we held a hearing concerning the parties’ cross-motions discussion respondent moves for summary_judgment on the procedural issue as to whether petitioners’ allegation that a fraud on this court occurred during the trial of a tax_deficiency test case may be raised in this collection case under sec_6320 respondent believes that a negative answer to this procedural issue is called for as a matter of law and petitioners raise no other issue on this same procedural issue petitioners move for partial summary_judgment seeking an affirmative answer if petitioners prevail on this procedural issue petitioners ask for an evidentiary hearing with regard to their allegation that a fraud on the court occurred during the trial of the krause test case generally the proper method to raise and resolve an allegation that a fraud on this court occurred in a tax_deficiency case would be to file a motion to vacate the decision entered in the specific tax_deficiency case in which the fraud allegedly occurred rule petitioners’ allegation that a fraud on the court occurred in the trial of 99_tc_132 assuming a reasonable and good_faith basis therefor exists should have been raised therein or in one of the other tax_deficiency cases that were filed in this court which related to the krause test case which were controlled thereby and in which decisions have been entered on the basis of the krause final opinion in freedman v commissioner docket no and in 110_tc_153 petitioners had vehicles to raise an allegation of fraud on the court relating to the federal_income_tax deficiencies which respondent determined against them and which the court sustained because petitioners disputed in the above cases their federal_income_tax liabilities and failed to make any attempt to vacate the decisions in those cases on the basis of an alleged fraud on the court by statute respondent’s appeals_office and this court are expressly precluded from considering in this collection case any issue challenging the existence or the amount of petitioners’ related underlying tax_liabilities sec_6320 sec_6330 114_tc_176 see also 316_f3d_1041 9th cir revg on other grounds and remanding tcmemo_1999_101 110_tc_165 affd without published opinions sub nom tucek v commissioner 198_f3d_259 10th cir and drake oil tech partners v commissioner 211_f3d_1277 10th cir we conclude that an alleged fraud on the court occurring in an income_tax deficiency test case should be raised in the test case or in another income_tax deficiency case or tefra sec_6330 provides as follows b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability partnership case relating thereto and may not be raised in a subsequent collection case under sec_6320 or sec_6330 in which the taxpayer’s federal_income_tax liability is not in issue under rule unless the court shall otherwise permit a motion to vacate must be filed within days after a decision has been entered and sec_7481 and sec_7483 provide that a tax_court decision becomes final days after entry of a decision if no party files a notice of appeal we emphasize that in dixon v commissioner supra neither a sec_6320 nor a sec_6330 collection case was involved and dixon provides no support for petitioners’ cross-motion for partial summary_judgment petitioners have failed to raise any bona_fide issue collection alternative or genuine issue of material fact see rule b respondent’s appeals officer met the requirements of sec_6330 and summary_judgment in favor of respondent is appropriate we note that at the date hearing on the parties’ instant cross-motions the court asked petitioners’ counsel for a brief explanation of the factual basis for the allegation that a secret agreement between respondent and coppage had been entered into during the trial of 99_tc_132 affd sub nom 28_f3d_1024 10th cir petitioners’ counsel offered merely supposition surmise and bizarre inference and he provided absolutely no credible factual support for his allegation that a fraud on this court occurred in the krause trial for the reasons stated we shall grant respondent’s motion for summary_judgment and we shall deny petitioners’ cross-motion for partial summary_judgment to reflect the foregoing decision will be entered an appropriate order and
